ORDER

PER CURIAM.
Everett Ross (“Driver”) appeals from a judgment of the trial court sustaining the Director of Revenue’s revocation of his driving privileges for one year pursuant to section 577.041 RSMo 1994, for refusal to submit to a chemical breath test. We affirm.
We have reviewed Driver’s brief and the record on appeal and find no error of law. An extended opinion would be of no prece-dential value. We have provided the parties with a memorandum opinion, for their use only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).